Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 61 – 68  directed to an invention non-elected without traverse.  Accordingly, claims 61 – 68 have been cancelled. Applicant canceled claim 60.
Allowable Subject Matter
Claims 48 – 59 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Brockwell et al. (US 2010/0112680 A1) teach a method of detecting an analyte in a sample including a carbon-carbon multiple bond moiety comprising:
exposing a detection region of a detector including a compound having an extrudable group and capable of undergoing Diels-Alder reaction with the analyte including a carbon-carbon multiple bond moiety to the sample (Brockwell teaches the use of a sensor apparatus comprising a housing (fluid-filled cylinder comprising barrier layer 2 and sealing layer 3; figures 1 - 4; paragraph 173) including a detection region (indicator gel 1; figures 1 - 4; paragraph 173) and a compound (tetrazine derivatives; paragraph 113) having an extrudable group and capable of undergoing Diels-Alder reaction with the analyte including a carbon-carbon multiple bond moiety); and
detecting a property change of a reaction mixture comprising the heteroaromatic compound based on the presence of the analyte in the sample (Brockwell teaches the incorporation of a colorimetric indicator (paragraphs 113, 118 – 124 and 173 - 175).
Regarding claim 48, the cited prior art neither teaches nor fairly suggests wherein the reaction mixture further includes either a copper salt, a nickel salt, a silver salt, a zinc salt, an aluminum salt or a gold salt.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796